Exhibit Sinovac Receives GMP Certification for its New Filling and Packaging Production Facility Annual Production Capacity Increased to 20 Million Doses Monday March 2, 2009, 8:00 am EST BEIJING, March 2 /PRNewswire-Asia/ Sinovac Biotech Ltd. (NYSE Alternext US: SVA), a leading provider of vaccines in China, today announced that it has received the Good Manufacturing Practice (GMP) certification for its recently opened filling and packaging production facility. The certificate of compliance has a five-year term and was issued by the State Food and Drug Administration (SFDA) following a site inspection. The GMP certification provides for an overall annual production capacity of 20 million doses, with the capability to produce up to 40 million doses through reasonable scheduling of production activities. This production milestone ensures that Sinovac can fully meet increasing market demand and potential production increases for currently commercialized products, namely Healive, Bilive and Anflu. The filling and packaging production plant also has the capabilities to fill and package Panflu, the Company's pandemic influenza vaccine, in order to support China's prevention and control strategy against a potential outbreak of pandemic influenza. Further to existing commercialized products having obtained GMP certifications, the filling and packaging plant successfully obtained the GMP certification, which further recognizes Sinovac's implementation of high quality management of production process. Mr.
